Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant's amendment which was filed on 4/8/2022 and has been entered. Claims 1-12, and 14-20 have been amended. Claim 13 have been cancelled. No claims have been added. Claims 1-12 and 14-20 are still pending in this application, with claim 1, 12 and 14 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroetz (US 2008/0287752) in view of Goldstein (US 2017/0215011).

Regarding claims 1, Stroetz teaches A hearing device configured to be worn at an ear of a user (Stroetz figure 1), the hearing device comprising: a sensor unit configured to provide sensor data (Stroetz figure 2, sensors 44-58 and ¶0017, “Sensor Controller 42 then then transmits the sensed physiological signals generated by the sensor to sensor processor module 16”), the sensor unit comprising a biometric sensor configured to provide biometric data included in the sensor data (Stroetz figure 2, sensors 44-58 and ¶0018-0022); and a processor configured to determine a physiological parameter from the sensor data (Stroetz ¶0021, “change in a physiological parameter”), the physiological parameter indicative of a physiological property of the user (Stroetz figure 2, ¶0018-0022, “acceleration of the user’s body,” “measures the core body temperature,” “determination of the oxygen saturation,” and etc..); wherein the processor is further configured to determine whether the physiological parameter fulfills a condition (Stroetz ¶0024, “CPU 22 may employ a threshold based algorithm to establish whether a physiological parameters remains within parameter limits”); and provide to a remote device that is external to the hearing device (Stroetz figure 1, remote location 25. It would have been obvious that remote location 25 would require a device to receive the physiological parameter signals), depending on whether the physiological parameter fulfills the condition, output data based on the sensor data (Stroetz ¶0024, “Parameter thresholds…when reached or exceeded, indicate that a likelihood that an emergency medical incident is occurring”), the output data including at least part of at least one of the biometric data or information derived from at least part of the biometric data different from the physiological parameter (Stroetz ¶0028, “personnel at remote location 25 determine whether the user of sensor module 10 is conscious. This determination may be based on certain physiological parameters measured by sensor module 10”), however does not explicitly teach the output data is configured to be processed by the remote device to determine an additional physiological parameter indicative of an additional physiological property of the user; and the determining of the additional physiological parameter requires relatively more of at least one of processing power or memory than the determining of the physiological parameter.

Goldstein teaches provide to a remote device that is external to the hearing device the output data (Goldstein figure 4, cloud 406 and ¶0102 biometric and other data may be stored in a different form of memory (either local or remote). In some embodiments, captured or harvested data can be sent to remote storage such as storage in “the cloud.”); the output data is configured to be processed by the remote device to determine (Goldstein figure 4, and ¶0125 “The physiological information and/or environmental information may be analyzed locally via the monitoring device or may be transmitted to a location geographically remote from the subject for analysis…predict psychological and/or psychological stress for the subject,” see also ¶0115 processor 4 and analysis module 7D which can be performed remotely “If done remotely at a remote server, the system 1 can include a server (or cloud) that includes algorithms for analysis”) an additional physiological parameter indicative of an additional physiological property of the user (Goldstein ¶0122, “an erratic heart rate or a cardiac signature indicative of a potential issue” and ¶0125 teaches analysis done in a remote location); and the determining of the additional physiological parameter requires relatively more of at least one of processing power or memory than the determining of the physiological parameter (It would have been obvious to one with ordinary skills in the art that the more processing a system requires, the more processing power and memory is required.).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Goldstein to improve the known hearing device of Stroetz to achieve the predictable result of monitoring the medical state of the user to anticipate medical emergencies.

Regarding claims 2 and 15, Stroetz in view of Goldstein teaches that biometric information in the biometric data included in the output data is unmodified by the processor (Stroetz figure 3, step 70, the physiological parameter is only compared to a threshold and not modified).

Regarding clams 3 and 16, Stroetz in view of Goldstein teaches the physiological parameter is indicative of a heart rate of the user (Stroetz ¶0013, “heart rate”); and determining whether the heart rate corresponds to a resting heart rate of the user (Goldstein ¶0106, “resting heart rate can typically be within a given range for a given amount of detected motion”).

Regarding claims 4 and 17, Stroetz in view of Goldstein teaches the physiological parameter is indicative of a relaxation level of the user (Goldstein ¶0106, “resting heart rate can typically be within a given range for a given amount of detected motion”), and determining whether the condition is fulfilled comprises determining whether the physiological parameter is above a threshold (Stroetz ¶0024, “CPU 22 may employ a threshold based algorithm to establish whether a physiological parameters remains within parameter limits”).

Regarding claims 5 and 18, Stroetz in view of Goldstein teaches at the physiological parameter is at least partially determined from the biometric data (Stroetz figure 2, sensors 44-58 and ¶0018-0022).

Regarding claims 6 and 19, Stroetz in view of Goldstein teaches the sensor unit comprises a movement detector configured to provide movement data included in the sensor data; and the physiological parameter is at least partially determined from the movement data (Stroetz figure 2, accelerometer 44 and ¶0018).

Regarding claims 7 and 20, Stroetz in view of Goldstein teaches hat the sensor unit comprises a sound detector configured to provide sound data included in the sensor data, and the physiological parameter is at least partially determined from the sound data (Stroetz figure 2 and ¶0022).

Regarding claim 8, Stroetz in view of Goldstein teaches that the biometric sensor comprises a light source configured to emit light through a skin of the user and an optical detector for detecting a reflected part or a scattered part of the light, and the biometric data comprises information about the detected light (Stroetz figure 2 and ¶0020 LEDs 48-50, and photodetector 52).

Regarding claim 9, Stroetz in view of Goldstein teaches that the biometric sensor comprises an electrode configured to detect an electric signal induced through a skin of the user, and the biometric data comprises information about the electric signal (Goldstein ¶0099, “non-invasive contactless sensors that have electrodes for EEGs, ECGs”).

Regarding claim 10, Stroetz in view of Goldstein teaches that the biometric sensor comprises a temperature sensor configured to detect a body temperature of the user, and the biometric data comprises information about the body temperature (Stroetz figure 2, temperature sensor 46).

Regarding claim 11, Stroetz in view of Goldstein teaches that the hearing device further comprises a communication port configured to transmit data to the remote device, and the processor is configured to provide the output data to the communication port (Stroetz figure 1 and ¶0010, transmission line 26 can be wireless).

Regarding claim 12, Stroetz teaches A communication system comprising: a hearing device configured to be worn at an ear of a user (Stroetz figure 1), the hearing device comprising: a sensor unit configured to provide sensor data (Stroetz figure 2, sensors 44-58 and ¶0017, “Sensor Controller 42 then then transmits the sensed physiological signals generated by the sensor to sensor processor module 16”), the sensor unit comprising a biometric sensor configured to provide biometric data included in the sensor data (Stroetz figure 2, sensors 44-58 and ¶0018-0022); a processor configured to determine a physiological parameter from the sensor data (Stroetz ¶0021, “change in a physiological parameter”), the physiological parameter indicative of a physiological property of the user (Stroetz figure 2, ¶0018-0022, “acceleration of the user’s body,” “measures the core body temperature,” “determination of the oxygen saturation,” and etc..); wherein the processor is further configured to determine whether the physiological parameter fulfills a condition (Stroetz ¶0024, “CPU 22 may employ a threshold based algorithm to establish whether a physiological parameters remains within parameter limits”); and provide, depending on whether the physiological parameter fulfills the condition, output data based on the sensor data (Stroetz ¶0024, “Parameter thresholds…when reached or exceeded, indicate that a likelihood that an emergency medical incident is occurring”), the output data including at least part of at least one of the biometric data or information derived from at least part of the biometric data different from the physiological parameter (Stroetz ¶0028, “personnel at remote location 25 determine whether the user of sensor module 10 is conscious. This determination may be based on certain physiological parameters measured by sensor module 10”); and a remote device that is external to the hearing device (Stroetz figure 1, remote location 25. It would have been obvious that remote location 25 would require a device to receive the physiological parameter signals), the remote device comprising a communication port configured to receive the output data from the hearing device (Stroetz figure 1, remote location 25 and ¶0015 “Remote location 25 is a facility that monitors the physiological data provided by CPU 22”), however does not explicitly teach the remote device includes a processor configured to process the output data to determine an additional physiological parameter indicative of an additional physiological property of the user; and the determining of the additional physiological parameter requires relatively more of at least one of processing power or memory than the determining of the physiological parameter.

Goldstein teaches provide to a remote device that is external to the hearing device the output data(Goldstein figure 4, cloud 406 and ¶0102 biometric and other data may be stored in a different form of memory (either local or remote) the remote device includes a processor configured to process the output data to determine (Goldstein figure 4, and ¶0125 “The physiological information and/or environmental information may be analyzed locally via the monitoring device or may be transmitted to a location geographically remote from the subject for analysis…predict psychological and/or psychological stress for the subject,” see also ¶0115 processor 4 and analysis module 7D which can be performed remotely “If done remotely at a remote server, the system 1 can include a server (or cloud) that includes algorithms for analysis”) an additional physiological parameter indicative of an additional physiological property of the user (Goldstein ¶0122, “an erratic heart rate or a cardiac signature indicative of a potential issue” and ¶0125 teaches analysis done in a remote location); and the determining of the additional physiological parameter requires relatively more of at least one of processing power or memory than the determining of the physiological parameter (It would have been obvious to one with ordinary skills in the art that the more processing a system requires, the more processing power and memory is required.).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Goldstein to improve the known hearing device of Stroetz to achieve the predictable result of monitoring the medical state of the user to anticipate medical emergencies.

Regarding claim 14, Stroetz teaches A method of operating a hearing device configured to be worn at an ear of a user (Stroetz figure 1), the method comprising: providing sensor data (Stroetz figure 2, sensors 44-58 and ¶0017, “Sensor Controller 42 then then transmits the sensed physiological signals generated by the sensor to sensor processor module 16”) including biometric data detected from the user (Stroetz figure 2, sensors 44-58 and ¶0018-0022); and determining a physiological parameter from the sensor data (Stroetz ¶0021, “change in a physiological parameter”), the physiological parameter indicative of a physiological property of the user (Stroetz figure 2, ¶0018-0022, “acceleration of the user’s body,” “measures the core body temperature,” “determination of the oxygen saturation,” and etc..); the determining the physiological parameter including: determining whether the physiological parameter fulfills a condition (Stroetz ¶0024, “CPU 22 may employ a threshold based algorithm to establish whether a physiological parameters remains within parameter limits”); and providing, to a remote device that is external to the hearing device (Stroetz figure 1, remote location 25. It would have been obvious that remote location 25 would require a device to receive the physiological parameter signals) and depending on whether the physiological parameter fulfills the condition, output data based on the sensor data (Stroetz ¶0024, “Parameter thresholds…when reached or exceeded, indicate that a likelihood that an emergency medical incident is occurring”), the output data including at least part of at least one of the biometric data (Stroetz ¶0028, “personnel at remote location 25 determine whether the user of sensor module 10 is conscious. This determination may be based on certain physiological parameters measured by sensor module 10”) or information derived from at least part of the biometric data different from the physiological parameter, however does not explicitly teach the output data is configured to be processed by the remote device to determine an additional physiological parameter indicative of an additional physiological property of the user; and the determining of the additional physiological parameter requires relatively more of at least one of processing power or memory than the determining of the physiological parameter.

Goldstein teaches provide to a remote device that is external to the hearing device the output data (Goldstein figure 4, cloud 406 and ¶0102 biometric and other data may be stored in a different form of memory (either local or remote). In some embodiments, captured or harvested data can be sent to remote storage such as storage in “the cloud.”), the output data is configured to be processed by the remote device to determine (Goldstein figure 4, and ¶0125 “The physiological information and/or environmental information may be analyzed locally via the monitoring device or may be transmitted to a location geographically remote from the subject for analysis…predict psychological and/or psychological stress for the subject,” see also ¶0115 processor 4 and analysis module 7D which can be performed remotely “If done remotely at a remote server, the system 1 can include a server (or cloud) that includes algorithms for analysis”) an additional physiological parameter indicative of an additional physiological property of the user (Goldstein ¶0122, “an erratic heart rate or a cardiac signature indicative of a potential issue” and ¶0125 teaches analysis done in a remote location); and the determining of the additional physiological parameter requires relatively more of at least one of processing power or memory than the determining of the physiological parameter (It would have been obvious to one with ordinary skills in the art that the more processing a system requires, the more processing power and memory is required.).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Goldstein to improve the known hearing device of Stroetz to achieve the predictable result of monitoring the medical state of the user to anticipate medical emergencies.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. Applicant argues on pages 11-12 of Remarks that the sensor processor module 16 or CPU 22 of Stroetz does not correspond to the processor recited in claim 1 because the processor of Stroetz does not conditionally provide output data depending on whether a physiological parameter satisfies a condition. Examiner respectfully disagrees. Stroetz teaches in an embodiment that CPU 22 may be integrated with processor module 16 [Stroetz ¶0012] and Stroetz clearly teaches providing output data depending on whether a physiological parameter satisfies a condition (with BRI, exceeding a threshold can be considered a condition and ¶0025 clearly states “CPU 22 may be also programmed to establish a communication link with remote location 25 when a physiological parameter threshold is reached or exceeded. This may be a data connection that provides information related to the physiological parameters of concern”). Applicant argues the threshold is not provided in Stroetz so that a device at remote location 25 can process sensor data to determine a physiological parameter. Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., remote device processing sensor data in response to fulfillment of condition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only limitation in the independent claims that is executed in response to a fulfillment of a condition is “output data based on the sensor data” which is clearly taught by Stroetz as elaborated. The claims do not require processing of the data at the remote location is in response to fulfilling the condition. With BRI, when CPU 22 of Stroetz is integrated with the sensor processor module 16, the processor of Stroetz teaches the claimed limitations and therefore reads on the limitation “processor.”
In regards to the remarks directed to the rest of the amended limitations, the secondary references Goldstein teaches the amended limitations as elaborated in the rejection above. Therefore, the arguments are not persuasive and the claims stand rejected.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652